Citation Nr: 0904649	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  01-05 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to October 
1945, and from January 1949 to March 1958.  He died in 
October 2000.  The appellant is seeking benefits as the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in July 2008, at 
which time the appeal was remanded for additional 
development.  All requested development has been completed 
and the appeal is again before the Board for review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  According to the official certificate of death, the 
immediate cause of the veteran's death in October 2000 was 
cardiopulmonary arrest, with end stage chronic obstructive 
pulmonary disease and atherosclerotic heart disease listed as 
underlying causes leading to the immediate cause of death.  
There were no disabilities listed as conditions significantly 
contributing to death but not resulting in the underlying 
cause of death.  

2.  At the time of the veteran's death, service connection 
was established for post-traumatic stress disorder (PTSD), 
rated 100 percent disabling from May 1997; extropia 
alternating with diplopia secondary to malaria, rated 30 
percent disabling from March 1959; and disfiguring scars of 
the face and scalp, residuals of fracture of the second right 
metatarsal, malaria, ancylostomiasis, and residuals of 
fractured mandible, all rated as noncompensable (zero percent 
disabling) from March 1959.  

3.  There is no competent and probative evidence of record 
showing the veteran's death was caused by an injury or 
disease incurred in or aggravated by service.  

4.  At the time of his death, the veteran had not been rated 
totally disabled for ten continuous years immediately 
preceding his death, nor was the veteran rated totally 
disabled continuously after his discharge from service in 
March 1958 for a period of not less than five years 
immediately preceding death.  The veteran was not a former 
prisoner of war.  


CONCLUSION OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1310, 1313 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.312 (2008).  

2.  The criteria for entitlement to dependency and indemnity 
compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in September 2008 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
her claims, and of the 


appellant's and VA's respective duties for obtaining 
evidence.  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  

The Board notes the September 2008 letter specifically 
informed the appellant of the conditions for which the 
veteran was service connected at the time of his death, an 
explanation of the evidence and information required to 
substantiate a DIC claim based upon a previously service-
connected condition, and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  

In addition, the September 2008 letter also advised the 
appellant of how effective dates are assigned for entitlement 
to compensation.  See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  Thus, the Board concludes that all required 
notice has been given to the appellant.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of an SSOC issued in November 2008 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal, because the timing error did not affect the essential 
fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained medical records from VA and private health care 
providers who treated the veteran prior to his death, 
including the clinical records of treatment provided 
immediately prior to his death.  In this regard, it appears 
that all obtainable evidence identified by the appellant 
relative to her appeal has been obtained and associated with 
the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her appeal under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  Cause of Death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation.  See 38 
U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

According to the official certificate of death, the veteran 
died in October 2000.  At the time of his death, service 
connection had been established for PTSD, rated as 100 
percent disabling from May 1997, and extropia alternating 
with diplopia secondary to malaria, rated at 30 percent from 
March 1959.  Service connection had also been established for 
disfiguring scars of the face and scalp, residuals of 
fracture of the second right metatarsal, malaria, 
ancylostomiasis, and residuals of fractured mandible, all 
rated at 0 percent from March 1959.  The appellant has 
asserted that the veteran's death was due to his service-
connected disabilities.  


However, the veteran's death certificate does not list any of 
the veteran's service-connected disabilities as immediate, 
underlying, or contributing causes of the veteran's death, 
either together or separately.  Instead, the veteran's death 
certificate lists cardiopulmonary arrest as the immediate 
cause of death, with end stage chronic obstructive pulmonary 
disease (COPD) and atherosclerotic heart disease listed as 
underlying causes leading to the immediate cause of death.  

The Board has carefully reviewed the evidence of record, 
including the veteran's service treatment records (STRs) and 
finds there is no evidence showing cardiopulmonary arrest, 
COPD, or atherosclerotic heart disease, the officially listed 
causes of death, were incurred or aggravated during military 
service.  In fact, the STRs show no complaints involving the 
veteran's heart or his cardiovascular system, which, along 
with his lungs, were reported as normal at multiple medical 
examinations conducted throughout both periods of active 
duty, including at his separation examination in February 
1958.  There is no medical evidence of record which suggests 
a relationship between those disabilities and service; nor is 
there any lay evidence suggesting a continuity of 
symptomatology involving those disabilities since service.  

The Board has also carefully reviewed the clinical records 
which document treatment the veteran received prior to his 
death.  The evidence shows that he received ongoing treatment 
for a myriad of medical and mental health problems, including 
PTSD, depression, coronary artery disease, and COPD.  He was 
also diagnosed with dementia during the 1990s, and his family 
began taking him to VA and private facilities for inpatient 
treatment.  In February 2000, the veteran was transferred to 
the Nursing Home Unit at the VA Medical Center in Tuscaloosa.  
Physicians noted that his health was on the decline, and it 
continued to deteriorate.  The veteran was transferred 
between the medical and nursing home units several 


times for treatment of fever, difficulty swallowing, and 
respiratory distress.  See treatment records dated April and 
September 2000.  He was eventually diagnosed with dysphagia 
and aspiration pneumonia, from which he continued to suffer 
despite treatment with antibiotics.  The evidence reflects 
that the veteran's condition became worse after acute 
exacerbations of aspiration pneumonia, and the family 
requested comfort care to alleviate any discomfort.  
Throughout the month of September 2000, the veteran's 
respiratory difficulty increased in severity.  He eventually 
died on October 1, 2000.  

While the clinical records note the veteran's long-standing 
history of medical and mental health problems, including 
PTSD, the clinical records do not contain any indication that 
any of the veteran's service-connected disabilities were 
immediate or underlying causes of death, or were 
etiologically related to the immediate or underlying causes, 
or that they contributed so substantially or materially to 
death that they combined to cause his death, or aided or lent 
assistance to the production of death.  

The appellant has submitted several copies of medical 
research information which show relationships between PTSD, 
other psychiatric disorders, and health problems, including 
cardiovascular disease.  The medical research provided is 
considered competent medical evidence; however, this evidence 
does not adequately establish that the disabilities which 
were the immediate and/or underlying causes of the veteran's 
death were related to his service-connected PTSD or any of 
his other service-connected disabilities.  Assuming, 
arguendo, that there is a relationship between psychiatric 
disabilities and health problems, such as cardiovascular 
disease, in order to grant service connection for cause of 
the veteran's death in this particular case, there must be 
competent evidence of record which establishes that the 
veteran's service-connected PTSD contributed significantly or 
materially to cause his death.  There is no such evidence of 
record and the Board finds it probative, in this regard, that 
the veteran's death certificate does not list any other 
disabilities as significant conditions contributing to his 
death in any way.  

The appellant was asked to submit evidence in support of this 
claim, and there is no competent evidence of record 
establishing that the veteran's service-connected 
disabilities caused or substantially contributed to his 
death.  The only evidence of record which suggests that the 
veteran's death was due to his service-connected disabilities 
are the appellant's assertions; however, the determination as 
to causation requires a sophisticated, professional medical 
opinion and there is no indication that the appellant has the 
requisite knowledge of medical principles that would permit 
her to render an opinion regarding such matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent and 
probative evidence to warrant a favorable decision.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the appellant's claim for 
service connection for cause of the veteran's death, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  DIC Benefits

The appellant is also seeking entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318.  Even when a 
veteran's death was not due to service-connected disability, 
DIC benefits are payable to a surviving spouse where it is 
shown that the veteran's death was not the result of willful 
misconduct, and the veteran (1) was continuously rated 
totally disabled for the 10 years immediately preceding 
death; (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service; or (3) 
was a former prisoner of war who died after 


September 30, 1999, and the disability was continuously rated 
as totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  

As noted, at the time of the veteran's death, service 
connection was established for PTSD, rated 100 percent 
disabling from May 1997; extropia alternating with diplopia 
secondary to malaria, rated 30 percent disabling from March 
1959; and disfiguring scars of the face and scalp, residuals 
of fracture of the second, right metatarsal, malaria, 
ancylostomiasis, and residuals of fractured mandible, all 
rated at zero percent from March 1959.  

Based on the foregoing, it is clear that the veteran had not 
been rated totally disabled for a continuous ten-year period 
prior to his death, and had not been continuously rated 
totally disabled for a period of not less than five years 
from the date of his release from active duty.  In addition, 
there is no evidence showing the veteran was a former 
prisoner of war.  

Furthermore, the veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling within the meaning of the law because none of the 
circumstances specified in 38 C.F.R. § 3.22(b), under which a 
veteran might have been entitled to receive compensation but 
was not in receipt thereof, is shown or alleged in this case.  

Based on the foregoing, the Board finds that entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 is not warranted in 
this case.  As the preponderance of the evidence is against 
the appellant's claim, the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, supra.  




ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


